﻿On the auspicious occasion of the forty-third session of the General Assembly, I bring the Assembly fraternal greetings from His Majesty King Moshoeshoe II and the Government and people of the Kingdom of Lesotho.
We are confident that under the wise leadership and guidance of the President the deliberations of this session of the Assembly will come to a fruitful conclusion.
At this early juncture I wish also to avail myself of this opportunity to pay a special tribute to his predecessor, Mr. Peter Florin of the German Democratic Republic, for the noble task accomplished during the hectic forty-second session.
It is also worth noting that most of the positive achievements of the United Nations system during recent years are attributable to our ever-indefatigable Secretary-General, Mr. Javier Perez de Cuellar, to whom we are ever grateful. The catalogue of his outstanding achievements is second to none; indeed, he continues to acquit himself with flourishing distinction.
There is barely a decade to go before the turn of the century. This should be, for all of us, a moment of reflection as we seek to examine the future of mankind in the years that lie ahead. The pursuit of peace, as enshrined in the Charter of the United Nations, remains one of the loftiest challenges to humanity. Recent developments in international relations have signalled a definitive shift from a world characterized by confrontation to a world of reconciliation, mutual accommodation and tolerance. Increasingly the futility of war is dawning upon nations, as is the tenability of aggression and foreign domination.
The emerging spirit of dialogue and co-operation has aroused great hope that the preservation of human civilization can be ensured. Moshoeshoe I, the founder of the Basotho nation, an eminent thinker of his time and a man of immense diplomatic skills, used to liken peace to his sister. We visualized peace as the mother of the community of nations, and hence the basis for the collective survival and security of nations large and small. Never before In contemporary history has the conscience of Mankind been so elevated with respect to full regard and respect for fundamental human rights. The inalienable right of peoples to national self-determination and independence the sanctity of human life and its dignity and the irrelevance of racism as a determinant factor in human interaction are now universally accepted as basic tenets of humanity, we have to rededicate ourselves and live up to the noble principles of human rights to ensure c better future for posterity.
My country has great faith in the role of the United Nations system in promoting respect for international law. The quest for justice entails a commitment to the principle of equal rights for all peoples of the world. The founding fathers of the United Nations envisaged in the Charter of the United Nations and in the Statute of the International Court of Justice legal instruments to guarantee for future generations conditions of just peace, freedom and security for all.
We applaud the initiatives now under way world-wide to resolve regional conflicts through peaceful means. We welcome the international community's growing awareness of the perils inherent in resorting to belligerency to settle disputes. We have reason to believe that the remaining hotbeds of tension in the world are on the verge of resolution given the current mood of reconciliation and goodwill among the nations of the world.
It is a sad reality of our times that in spite of the heightened world-wide appreciation of the worth of human life poverty in the third world remains the most serious affront to human dignity. Poverty with its squalor the pangs of hunger the misery of disease and the despair resulting from unfulfilled dreams of the promise that cane with political independence remains a stark reminder of the blatant inequalities that characterise our modern world. There can never be hope for peace and stability in a world in which the abject poverty endured by the any, coexistence with the abundance and wastefulness enjoyed and practised by the few.
Southern Africa continues to be a hotbed of tension and the situation in South Africa continues to be ever volatile. The problematic socio-political vicissitudes continue to come pouring in, not one by one but in sky-rocketing, astronomical figures. Black to blade conflict, bordering on ethnicity and ideological-political adherences and convictions, continues to soar. Racial tension and social imbalances are increasing. Should the world just sit bade and watch? I think not.
The root cause of this uneasy malaise is the policy of apartheid. It is my considered opinion that peaceful pressure exerted on the Government of the Republic of South Africa regarding the dismantling of apartheid and the resolution of the conflict in Angola and Namibia is an effective tool that should be used to persuade the Republic of South Africa to come to terms with inescapable realities and initiate round-table negotiations with all the parties concerned in South Africa, without any discrimination.
On less and until all men and women in South Africa participate in the political process and collectively determine their own destiny, lasting peace and harmony will not reign in South Africa. It is therefore imperative for all those countries in a position to do so to act promptly, before it is too late.
Inextricably linked to the conflict in the Republic of South Africa is the question of refugees and displaced persons. The nexus is not difficult to identify. Most of the persons fleeing from the repercussions of the South African situation make Lesotho their first port of call. Because of its geographical location within the heart of South Africa Lesotho is easily accessible from South Africa. As a signatory to international instruments on refugees, Lesotho continues to abide by its obligations. We are a country that was founded on the fragmented pieces of ethnic groupings at a time when people were suffering and fleeing from the scourge of vicious and violent subregional strife. Therefore, it is only fitting that we should reaffirm our unswerving and steadfast commitment to provide sanctuary to all genuine refugees, without discrimination based upon race, creed or colour. This reaffirmation of our commitment was also made by my country during the recent Oslo Conference on the plight of refugees, returnees and displaced persons.
The current diplomatic initiatives intended to lay the basis for the return of peace to Angola, independence for Namibia and the withdrawal of all foreign troops have given us great hope. It is to the credit and thanks to the foresightedness of the United Nations Security Council that, 10 years after it adopted the celebrated resolution 435 (1978), that resolution now appears to be receiving endorsement by all the parties concerned as the key to the long overdue attainment of independence by Namibia.
The General Assembly has served the cause of decolonising Namibia with distinction. Hence, it is our conviction that it will accomplish with even greater distinction the tasks it will be called upon to shoulder in the period leading to Namibian independence. The world is awaiting with profound anxiety the carrying out of the stated intention of the Republic of South Africa to the implementation of resolution 435 (1978) by pulling out its administrative machinery from Namibia by the beginning of November this year. We are also hopeful that South Africa's gesture of withdrawing its forces, from Angola signifies the beginning of the end of hostilities in Angola.
We are gratified to note the constructive role of the two super-Powers, the Soviet Union and the united States of America, in bringing their influence and prestige to bear in ensuring that a just and durable solution of this regional problem is arrived at.
One other issue that has featured prominently on the United Nations General Assembly agenda for the past eight years is the fratricidal war between Iran and Iraq, two Islamic countries bound together by commonality of cultures, traditions and beliefs and both member a of the Movement of Non-Aligned Countries and the United nations. We all stood and watched with horror and disbelief as those two sister countries rampantly expended their resources and energies on the destruction of each other's economic infrastructures and the disruption of shipping in the Gulf region.
The United Nations took the lead in Making unsparing efforts towards the resolution of this conflict, and we are quite gratified to acknowledge that these efforts have not been in vain. Security Council resolution 598 (1987) has finally been accepted and earned its rightful place in the minds of those who are in a position to order the cessation of the hostilities. It is regrettable that this war, in which neither party has emerged as victor or vanquished, has resulted in the loss of so many human lives. We strongly believe that the war should not have been fought in the first instance. As we have already stated, many regional and subregional conflicts continue to be unresolved because of the lack of political will of the parties to the conflicts to adhere to guidelines enshrined in the United Nations Charter, such as non-interference in the internal affairs of other States, peaceful settlement of disputes and non-use of force, to mention only а few.	
Having regard to the foregoing, my delegation is of the opinion that the Palestinian issue would be resolved if an international conference were to be convened under the auspices of the United Nations, at which conference the issue would be thoroughly discussed and concrete proposals and plans for the resolution of the dispute drawn up so as to bring to an end this problem which has been on the agenda of this Organisation for such a long time.
Acknowledgement of the right of Israel as a sovereign state within recognised and secure borders and the right of the Palestinian people to a homeland of their own and ultimately to independence and sovereignty is a sine qua non for a durable and pacific settlement of the Middle East crisis. In the meantime we appeal to all the parties Involved to exercise restraint and to desist from resorting to the use of force as an instrument for the settlement of the conflict.
Despite numerous efforts by the United Nations to bring about lasting peace in Cyprus, the situation there remains contentious. We are, however, gratified to note that the Turkish and Greek Cypriots are now headed along a promising path towards resolution of the dispute. May the recent talks held between President Vasiliou and the Turkish Cypriot leader, Mr. Denktash, under the auspices of the. Secretary-General of the united Nations, Mr. Peres de Cuellar, herald the beginning of a new era in the politics of that troubled island, so that in the not too distant future Cyprus may once again enjoy its unity, which it has so long awaited. 
Lesotho continues to support all genuine efforts to resolve the  Central American problems and we support and fully endorse the Arias peace plan and the Contadora initiative which in our view constitute а pragmatic framework through which the pain and suffering in Central America may be brought to an end.
Thanks to the highly commendable mediation efforts of the United Nations Secretary-General and of the Organisation of African Unity, we are beginning to see a ray of hope on the horizon of the Western Sahara problem. The intended referendum, which we hope will be fair, should give the people of the Western Sahara an opportunity to exercise freely their right to determine their political destiny. No doubt the road to peace will also be greatly facilitated if the two parties to the dispute agree to open the channels of direct communication.
The sons and daughters of Kampuchea rightly yearning for peace and a permanent resolution of the present political stalemate. For almost a decade the people of Kampuchea have experienced untold suffering, involving massive loss of life and destruction of property.
The political and economic effects consequent upon the Kampuchean problem have not been felt in Asia alone they have been a daunting problem for the international community. We support the barrage of resolutions passed by our Organisation consistently calling for the withdrawal of foreign forces from Kampuchea. Lesotho steadfastly continues to support the intent and spirit of those United Nations resolutions and will do so until they are fully and unconditionally observed and implemented.
By the same token, Lesotho fully supports all the current moves and initiatives aimed at the reunification of the two Koreas and the return of true and lasting peace to the Korean peninsula.   
We are hopeful that the economic recovery of the North will create conditions conducive to the uplifting of the South, with particular attention being paid to the special needs of the least developed countries. It is also our fervent hope that the recommendations relating to the developing countries made at the 1988 Toronto summit, especially those concerning debt relief, will be faithfully implemented.
The mid-term review of the United Nations programme of action for Africa's economic recovery and development, conducted here at United Nations Headquarters just before the convening of the present session, revealed that Africa is in no better economic situation than it was when the programme was adopted in 1986. Africa's needs remain more acute than ever.
It would be remiss of me to conclude my statement without expressing our heartfelt congratulations to the United Nations peace-keeping forces for the well-deserved Nobel Peace Prize awarded to them in recognition of the meritorious service they continue to render to the international common in the maintenance of international peace and security.
